Exhibit 99.1 PETROFLOW ENERGY LTD. CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS AS AT AND FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2009 Petroflow Energy Ltd. Consolidated Balance Sheets Expressed in Canadian Dollars (Unaudited) June 30, December 31, Assets Current assets Cash and cash equivalents $ $ Accounts receivable Risk management asset Pre-paids and other Risk management asset Investment in limited partnership Property and equipment (note1) Total Assets $ $ Liabilities and Shareholders' Equity Current liabilities Accounts payable and accrued liabilities $ $ Current portion of obligation under capital lease (note 4) Bank loan (note 2) Obligation under capital lease (note 4) Asset retirement obligations (note 3) Future income tax – Shareholders' equity Share capital (note 5) Warrants (note 5) Contributed surplus (note 5) Accumulated other comprehensive income Deficit ) ) $ $ Going Concern (see Nature of Operations and Ability to Continue as a Going Concern) Contingencies (note 11) Subsequent events (note 12) Approved by the Board of Directors: Signed “Donald Rowden” DirectorSigned “Richard Menchaca”Director See accompanying notes to unaudited consolidated financial statements. Petroflow Energy Ltd.
